Motion to amend remittitur granted. Return of remittitur requested and,' when returned, it will be amended by adding thereto the following: Defendant argued that section 1141 of the Penal Law of the State of New York is invalid under the Constitution of the United States for proscribing sadistic and masochistic publications in general and as applied to the publications in. this case in particular and, also, for vagueness ; and, further, that his rights under the-Fourth and Fourteenth Amendments to the, Constitution were violated, respectively; by unlawful searches and seizures and by his conviction without proof that he was aware of the obscene nature of the publications. This court held that section 1141 of the Penal Law was valid and that there was no violation of the rights of defendant either under the Constitution' of the United States or the Amendments thereto. [See 15 N Y 2d 671.]